


EXHIBIT 10.1


TERMINATION AND CONSULTING AGREEMENT


This Termination and Consulting Agreement (“Agreement”) is made as of the 17th
day of June, 2013 by and between Industrial Services of America, Inc., a Florida
corporation located at 7100 Grade Lane, Louisville, Kentucky 40213 (“ISA” or the
“Company”) and Brian Donaghy (“Donaghy”).


WHEREAS, Donaghy has served the Company as President and Chief Operating Officer
pursuant to an Amended and Restated Executive Employment Agreement dated as of
April 1, 2010 (the “Employment Agreement”), with an Initial Term (as such term
is defined in the Employment Agreement) ending June 30, 2015;
WHEREAS, in considering various strategic options, on April 1, 2013, the Company
entered into a Management Services Agreement with Blue Equity, LLC and began
negotiations with a new Chief Executive Officer;
WHEREAS, the Company and Donaghy recognize the importance for ISA to reduce its
operating costs and preserve ordinary-course business operations, employee
morale and a positive image in the public equity market;
WHEREAS, Donaghy desires to continue to work in the lines of business in which
ISA currently operates;
WHEREAS, following the Company's entry into the Management Agreement, the
Company and Donaghy entered into a term sheet by which the Company and Donaghy
could achieve these goals;
WHEREAS, the Company and Donaghy now desire to formally commemorate their
obligations under the term sheet;
NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree to
the following terms and conditions:
1.
Termination of Employment Agreement and Release.

The Employment Agreement is hereby terminated, and Donaghy hereby releases the
Company on the terms set forth in that certain Release Agreement dated as of the
date hereof. Furthermore, the Company hereby releases Donaghy from the
non-competition requirement described in Article 3.4 of the Employment
Agreement. Donaghy hereby releases the Company from any obligation to pay or
continue any compensation or benefits under the Employment Agreement including
his Base Salary, Welfare Plan Benefits and all stock compensation provided for
in Sections 2.3.2 through 2.3.9. of the Employment Agreement, except as
specifically provided in Paragraph 8 of this Agreement.
2.
Consulting Agreement.

Donaghy hereby agrees to provide consulting services to the Company and in this
role will be available as needed and as requested by management and the Board of
Directors in an effort to remain a resource for existing managers and employees
and to assist in maintaining normal-course operations for ISA. Further, Donaghy
will work with Company personnel, if and as requested, to preserve and cultivate
the Company's business relationship with North American Stainless.
3.
Compensation.

During the Consulting Period (as defined herein) Donaghy will receive a monthly
cash consulting fee of $12,500, which will be prorated for any partial month in
which Donaghy provides consulting services hereunder.
4.
Consulting Period.

This Agreement will terminate no sooner than six months from the date hereof,
and no longer than one year from the date hereof (the “Consulting Period”). Upon
completion of the initial six (6) months of the Consulting Period, this
Agreement may be terminated by either party upon thirty (30) days' written
notice to the other party. For the avoidance of doubt, this Agreement may be
terminated upon completion of the initial months (6) by giving proper notice at
least 30 days before the completion thereof.




--------------------------------------------------------------------------------




5.
Excluded Relationships.

Except as provided in paragraph 2 above, Donaghy will not solicit or conduct
business with any of the Company's ten largest existing commercial relationships
in its Ferrous/Nonferrous and Alloys business units, which relationships have
been acknowledged by the parties as of the date hereof.
6.
Excluded Employers.

During the Consulting Period, Donaghy agrees not to become an employee of any of
Freedom Metals Inc., River Metals Recycling, LLC, Grade A, Blue Alloys, LLC, ELG
Metals, Inc. or Cronimet Corporation.
7.
Most Favored Nation Status.

Donaghy has no obligation to give ISA “most favored nation” status with respect
to the goods and services Donaghy provides by virtue of his commercial
activities.
8.
Welfare Plan Benefits; COBRA.

The Company acknowledges that the Donaghy has the right under COBRA to elect
continuation of medical benefits in which he was enrolled at termination of
employment with the Company for up to 18 months. The Company hereby agrees to
continue to pay the same share of the premium it was paying on the date of his
termination of employment for the period Donaghy enrolls for COBRA coverage for
each such benefit, until the earlier of (a) the end of the Consulting Period; or
(b) the date 12 months after Donaghy's termination of employment with the
Company. The Company's continued payment of that portion of the premium shall be
consideration for Donaghy's release of all claims against the Company pursuant
to the Release Agreement of even date herewith.


9.
Expense Reimbursement.

The Company hereby agrees to reimburse Donaghy for any reasonable business
expenses he incurs in connection with his provision of consulting services
hereunder (subject to submission of appropriate substantiation in accordance
with the rules in place for other executives of the Company).
10.
Independent Contractor Relationship.



a.
The parties agree that during the Consulting Period, Donaghy will be an
independent contractor with respect to the performance of his services described
under this Agreement, and this Agreement will not be construed to create any
association, partnership, joint venture, employee or agency relationship between
Donaghy and the Company. The Company shall not direct or exercise control over
the manner or means by which consulting services are provided. Donaghy shall
have the right to devote his business day and working efforts to such other
business and professional opportunities as do not interfere with the rendering
of consulting services to the Company or otherwise violate this Agreement.

b.
Donaghy acknowledges that the compensation he receives hereunder shall not be
considered "wages" for purposes of income tax withholding, FICA and unemployment
taxes. Such compensation shall not be subject to any withholding or deductions
provided by local, state or federal law, and any taxes payable thereon shall be
the sole responsibility of Donaghy.

c.
Donaghy acknowledges his sole responsibility for any tax liability arising from
payments under this Agreement, and agrees to indemnify the Company from any and
all liability that may be assessed against the Company for any failure on his
part to report and pay taxes on such compensation.

d.
Except as otherwise expressly set forth herein, Donaghy agrees that when
performing consulting services for the Company, he will furnish, at its own
expense, the equipment, supplies, tools and office space needed to perform the
services.

e.
Donaghy agrees to comply with all applicable policies of the Company relating to
business conduct and use of the Company's information technology, equipment,
networks and other resources.

f.
The parties agree that Donaghy will not have supervisory or management level
control over Company employees.

g.
The Parties agree that Donaghy is not and shall not be deemed for any purpose to
be an employee, agent, servant or representative of the Company. Donaghy will
not have the authority to act for the Company, give instructions or orders on
behalf of the Company or make commitments for or on behalf of the Company.





--------------------------------------------------------------------------------






11.
Non-Solicitation of Employees.

During the Consulting Period and for two years thereafter, Donaghy will not,
directly or indirectly, (a) solicit for employment or employ (or attempt to
solicit for employment or employ), for himself or on behalf of any other person
(other than the Company or any of its respective subsidiaries), any officer,
director or management-level employee of the Company, or (b) otherwise encourage
any such officer, director or management-level employee of the Company to leave
his or her employment with the Company, its affiliates or their respective
subsidiaries.
12. Miscellaneous.
a.
In the event a breach of any of the terms of this Agreement, as determined by a
court of competent jurisdiction, the prevailing party will be entitled, where
appropriate, to seek injunctive relief, without limitation, as to any other or
future remedies that may be available. The prevailing party will be entitled to
recover from the losing party any and all reasonable expenses incurred by the
prevailing party in connection with the litigation and the enforcement of the
prevailing party's rights hereunder, including but not limited to reasonable
attorney's fees. Nothing contained in this paragraph shall prevent the losing
party from contesting the equitable proceeding contemplated herein.

b.
Failure to insist upon strict compliance with any provision of this Agreement
shall not be deemed to be a waiver of any current, prior, or future violation of
such provision or any other provision of this Agreement.

c.
In the event that the provisions of this Agreement should ever be deemed by a
court having jurisdiction, to exceed the time, geographic, or occupational
limitations permitted by the applicable laws, Donaghy and ISA agree that such
provisions shall be and are reformed to the maximum time and geographic or
occupational limitations permitted by the applicable laws as determined by such
court.

d.
Except for reformation of the terms of this Agreement as stated above, if any
one or more of the provisions contained in this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

e.
This Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

f.
This Agreement shall be governed and interpreted by and in accordance with the
laws of the Commonwealth of Kentucky.

g.
This Agreement sets forth the entire agreement of the parties concerning the
subject matter hereof and supersedes all prior agreements, understandings and
negotiations between the parties concerning the subject matter hereof. Any
amendments or exceptions to this Agreement must be in writing signed by Donaghy
and an authorized officer of ISA.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


BRIAN DONAGHY
INDUSTRIAL SERVICES OF AMERICA, INC.





___/s/ Brian Donaghy____________        By: ____/s/ Orson
Oliver______________    
Orson Oliver, Interim CEO and
Interim President


Print name: ___________________        Print name: _______________________    


















--------------------------------------------------------------------------------




RELEASE


This is a Release (the "Agreement") entered into between Brian Donaghy
(“Employee”) and Industrial Services of America, Inc. (collectively, the
"Parties"). Employee and the Company desire to resolve fully and finally all
claims between them arising out of Employee's employment with the Company.
Therefore, in exchange for the mutual promises contained in this Agreement, the
Parties agree as follows:


1.    Company Promises, Payments and Benefits


(a)    Termination. Employee's employment with the Company terminated effective
June __, 2013.
 
(b)    Additional Compensation. The Company has agreed as set out in a
Termination and Consulting Agreement (the “Consulting Agreement”) of even date
herewith to continue to pay the Company's share of premiums for certain health
benefit plans as set out in that Consulting Agreement.
    
(c)    Company Benefit Plans. With regard to Company benefit plans, Employee's
rights and responsibilities (other than with regard to Company paid premiums as
noted in 1(b) above) are as provided by applicable law, plan provisions and
administration, without regard to whether or not Employee accepts this
Agreement. So, for example, whatever rights Employee has to retirement plan
benefits or continued medical coverage under the Consolidated Omnibus
Reconciliation Act (COBRA) are not affected by this Agreement.


2.    Full General Release of All Claims


Employee, for himself and his heirs, executors, administrators and assigns,
completely releases and discharges the Company and its owners, officers,
shareholders, directors, partners, parent and subsidiary corporations,
employees, insurers, professional advisors, predecessors, successors, and
assigns, jointly and individually (collectively, the "Releasees") from any and
all legal and equitable claims, of any nature whatsoever, whether currently
known or unknown to Employee, arising out of events occurring before or on the
effective date of this Agreement.  Employee understands that the Company is not
seeking this release because it believes that Employee has any valid legal claim
against the Releasees.  Instead, the purpose of this release is to provide
Employee with assistance in the transition of Employee's employment status,
while at the same time protecting the Company from the expense and disruption
which are often incurred in defending even a groundless lawsuit.  If Employee
elects not to sign this Agreement, the fact that it was offered in the first
place is no indication that the Company believed that Employee had been
discriminated against or treated unlawfully in any respect. 


Claims being released under this Agreement include, but are not limited to, any
and all claims against the Releasees arising under any federal, state or local
statutes, ordinances, resolutions, regulations or constitutional provisions
and/or common law(s), from any and all actions, causes of action, lawsuits,
debts, charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses of any and every nature whatsoever, both
legal and equitable, whether known or unknown, which are releasable by law and
which Employee had, has ever had, now has or may have against the Releasees
arising from events occurring before or on the effective date of this Agreement,
including, but not limited to, (1) any and all claims which were, or could have
been asserted in any lawsuit; (2) any and all claims arising out of Employee's
employment by the Company and Employee's separation from that employment; (3)
any and all claims of discrimination or retaliation arising under local, state
or federal law including, but not limited to, Title VII of the Civil Rights Act
of 1964,  42 U.S.C. §§ 2000e et seq.;  42 U.S.C. §§ 1981, 1981A, 1983 and 1985;
the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq.; the Federal
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993, 29 U.S.C.
§§ 2601 et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 301, et seq., Executive Order 11246, each, as amended, and all other such
similar statutes, city or county ordinances or resolutions and applicable state
anti-discrimination laws; (4) any and all tort claims including, but not limited
to, claims of wrongful termination, constructive discharge, defamation, invasion
of privacy, interference with contract, interference with prospective economic
advantage and intentional or negligent infliction of emotional distress and
outrage; (5) any and all contract claims whether express or implied; (6) any and
all claims for unpaid wages, benefits or entitlements asserted under the Fair
Labor Standards Act, 29 U.S.C. §§ 201 et seq. or




--------------------------------------------------------------------------------




under applicable state wages and hours laws; (7) any and all claims for unpaid
benefits or entitlements asserted under any Company plan, policy, benefits
offering or program except as otherwise required by law or preserved in this
Agreement; (8) any and all claims under applicable state workers' compensation
laws; (9) any and all claims for attorneys' fees, interest, costs, injunctive
relief or reinstatement to which Employee is, claims to be or may be, entitled;
and (10) any claims under any written, unwritten or implied employment contract
or agreement other than this Agreement.


3.    Agreement Not to Sue


By signing this Agreement, Employee promises never to file or pursue, or enable
another to file or pursue on his behalf, a claim, lawsuit or any other complaint
or charge asserting any of the claims, lawsuits, complaints or charges that are
dealt with in this Agreement. Employee represents and warrants that, as of the
date of this Agreement, Employee is unaware of (1) any wages (as that term is
defined by Kentucky law) which are owed to Employee and which have not been
paid, including but not limited to any overtime pay, any employment benefits and
any paid time off; (2) any present injury or illness which is work-related; and
(3) any request for leave under the Family and Medical Leave Act which was
denied or any action which was taken by the Company because of Employee's
assertion of rights, if any, under the Family and Medical Leave Act.


4.    Advice; Voluntary Agreement; Right to Revoke


Employee acknowledges that he has been advised to consult an attorney of his
choice regarding the terms of this Agreement.  Employee acknowledges that the
consideration offered in this Agreement is consideration to which he is not
otherwise entitled and that it is adequate consideration for the release and
other covenants herein. Employee also acknowledges that he had up to 21 days
from Employee's receipt of this Agreement in which to consider its' terms and
conditions and to execute it.  The terms offered in this Agreement are available
to be accepted by the Employee by signing and delivering to the Company a copy
of this Agreement at any time on or before July __, 2013.  After signing the
Agreement, Employee will also have seven (7) days within which Employee can
change his mind and revoke the Agreement by notifying the Chair of the Board of
Directors of the Company, in writing, of Employee's revocation. However, in the
event Employee revokes this Agreement, all terms and conditions of the
Agreement, including the Company's duty to continue payment of health plan
premiums, shall become void and of no effect.


5.    No Wrongdoing by the Employee or the Company


It is understood and agreed that nothing in this Agreement, nor the fact of
settlement, constitutes an admission of any liability, violation of law or
wrongdoing of any kind or nature whatsoever on the part of either the Company or
Employee. Employee represents and warrants that Employee is not aware of any
unreported violations of law or other unlawful behavior.


6.    Enforcement of the Release


It is understood and agreed that no release, waiver or other promise set forth
in the Agreement shall be construed to prohibit either the Company or Employee
from enforcing the terms of this Agreement in a court of competent jurisdiction.
No failure or delay on the part of any party exercising any power or right under
this Agreement shall operate as a waiver thereof, and no single or partial
exercise of any such right or power shall preclude any other or further exercise
thereof, or the exercise of any other right or power under this Agreement.


7.    Entire Agreement


The Parties agree that this Agreement sets forth the entire agreement between
the Parties relating to the subject matter herein and fully supersedes any and
all prior and contemporaneous oral and written agreements or understandings
between them which are not specifically incorporated herein. The Company has
made no promises to Employee other than those set forth in this Agreement.  This
Agreement may be amended or superseded only by a subsequent writing, executed by
the party against whom enforcement is sought.




--------------------------------------------------------------------------------






8.    Cooperation


Employee agrees to cooperate fully with the Company, its attorneys and
representatives, in any litigation or administrative proceeding which the
Company prosecutes or must defend in the future, and Employee agrees not to
cooperate with or provide information, documents, or statements to any party
adverse to the Releasees, or their attorneys or representatives, in any such
litigation or administrative proceeding, or in contemplation of any litigation
or administrative proceeding, provided that nothing in this paragraph will
prevent Employee from providing truthful answers, under oath, in response to a
subpoena from any judicial or governmental authority.  In the event that
Employee receives a subpoena, or other oral or written request, formal or
informal, to provide information or documents from or about the Releases,
Employee agrees to immediately notify the Company and to cooperate with the
Company in compliance with the duties described in this paragraph.


9.    Confidential Information


Employee agrees to keep confidential this Agreement and any and all information,
not known by the general public, which Employee has learned through Employee's
employment with the Company.


BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT,
CONSISTING OF 4 PAGES; THAT IT CONTAINS A RELEASE OF KNOWN AND UNKNOWN CLAIMS;
THAT HE UNDERSTANDS THE AGREEMENT; AND THAT HE IS ENTERING INTO IT VOLUNTARILY.


ACCEPTED AND AGREED, and intending to be legally bound hereby, the Parties have
executed the foregoing Release on the dates indicated below, after a complete
reading and understanding of its meaning.


BRIAN DONAGHY
INDUSTRIAL SERVICES OF AMERICA, INC.





__/s/ Brian Donaghy___________        By: __/s/ Orson
Oliver______________________    
Orson Oliver, Interim CEO and
Interim President


Date: __________________         Date: _______________________        


